           Case 1:18-vv-01812-UNJ Document 40 Filed 04/29/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1812V
                                         UNPUBLISHED


    DARRELL W. MORGAN,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: March 30, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

        On November 26, 2018, Darrell W. Morgan filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine he received on November 17, 2017.
Petition at 1-2. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On January 10, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation. On March 30, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $86,797.25 (which
represents $85,000.00 for past and future pain and suffering and $1,797.25 for past
unreimbursed expenses). Proffer at 1. In the Proffer, Respondent represents that

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01812-UNJ Document 40 Filed 04/29/20 Page 2 of 4



Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $86,797.25, (which represents $85,000.00 for past and future pain
and suffering and $1,797.25 for past unreimbursed expenses) in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01812-UNJ Document 40 Filed 04/29/20 Page 3 of 4




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS OFFICE
                             OF SPECIAL MASTERS

                                                          )
    DARRELL W. MORGAN,                                    )
                                                          )
                           Petitioners,                   )
                                                          )      No. 18-1812V
    v.                                                    )      Chief Special Master Corcoran
                                                          )
    SECRETARY OF HEALTH AND                               )
    HUMAN SERVICES,                                       )
                                                          )
                           Respondent.                    )
                                                          )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine-Related Items:

          On January 10, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On the same day, the Court issued a Ruling on

Entitlement, finding that petitioner was entitled to vaccine compensation for a Table injury of

Guillain-Barre Syndrome as a result of a flu vaccination he received on November 17, 2017.

Respondent proffers that, based on the evidence of record, petitioner should be awarded a lump

sum of $86,797.25 (which represents $85,000.00 in for past and future pain and suffering, and

$1,797.25 for past unreimbursable expenses).

          This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.


                                                    1
           Case 1:18-vv-01812-UNJ Document 40 Filed 04/29/20 Page 4 of 4



II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through:
               a lump sum of $86,797.25 in the form of a check payable to petitioner.

Petitioner agrees.


                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /S/ ALEXIS B. BABCOCK
                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Tel: (202) 616-7678

       Dated: March 30, 2020




                                               2
